Per Curiam.
—The Prayer of the petition is that the State Canvassing Board be compelled to add the sixty-nine votes from Precinct Number 3 in Alachua County to the canvass made on September 21st, and from this to declare as a result that the relator is the nominee of the Democratic party for the office of Governor.
The canvass referred to was made under the order of this Court based upon amended and corrected returns *254then before said Board. The writ here prayed confines that Board to the returns before it on said date and takes from its consideration any amended or corrected returns since filed. In other words, it seeks to have the State Canvassing Board declare not the true result of the primary election, as shown by the returns before it, but a result arrived at by a tabulation based upon inaccurate returns, that may have been superseded by recounts, the accuracy of which is not questioned by the relator.
By confining the State Canvassing Board to an antecedent date, the pleader has industriously excluded from its consideration any account of subsequent corrections of the various county returns, however meritorious and unimpeachable.
The alternative writ is denied.